PCIJ_A_12_ChorzowFactory-Indemnities_DEU_POL_1927-10-14_APP_01_NA_NA_FR.txt. DEMANDE DU GOUVERNEMENT ALLEMAND
D'UNE MESURE CONSERVATOIRE

DANS L’AFFAIRE CONCERNANT L’USINE DE CHORZOW
(INDEMNITES).

A Monsieur le Président et à Messieurs les Juges de la Cour
permanente de Justice internationale.

Le soussigné, dûment autorisé par le GOUVERNEMENT ALLE-
MAND,

Vu la Réquête concernant l'affaire relative à l'usine de
Chorzôw (demande en indemnité) et introduite le 8 février

1927,
Vu l'arrêt rendu par la Cour le 26 juillet 1927,

Vu l’article 41 du Statut de la Cour et l’article 57 du
Règlement de ladite Cour,

A l'honneur de vous adresser la demande suivante :

Dans son Arrêt n° 8, la Cour a statué que «c’est un principe
de droit international que la violation d’un engagement
entraîne l'obligation de réparer dans une forme adéquate. La
réparation est donc le complément indispensable d'un manque-
ment à l'application d’une convention sans qu’il soit nécessaire
que cela soit inscrit dans la convention même.» (Page 21.)

L'obligation du Gouvernement polonais de réparer les
dommages résultant de son attitude à l'égard des Sociétés
anonymes Oberschlesische Stickstoffwerke et Bayerische Stick-
stoffwerke, constatée par la Cour dans son Arrêt n° 7 comme
‘non conforme aux engagements internationaux de la Pologne,
est donc établie. En principe, le Gouvernement allemand ne
demande qu’une indemnisation pécuniaire qui, pour être, aux
termes susdits de la Cour, adéquate, ne saurait être inférieure
à un certain minimum; ce n’est donc, à vrai dire, que la
limite supérieure de la somme à allouer qui est litigieuse.

Lorsque, pendant les négociations directes avec le Gouver-
nement polonais, le Gouvernement allemand se déclara prêt
à accepter la somme alors offerte par le Gouvernement polo-
nais, il s'était laissé guider entre autres par le motif qu’à
cette époque une occasion très favorable s'était présentée qui
aurait permis aux sociétés en question de procéder à la recons-
truction de l’activité économique dont elles étaient pri-
vées par la mainmise et l’expropriation sans indemnité de
5 CHORZOW. — ORDONNANCE DU 2I NOVEMBRE 1927

leur entreprise. La méme situation existait encore lorsque le
Gouvernement allemand introduisit, le 8 février 1927, sa
Requête, étant donné qu'il croyait pouvoir attendre l’arrêt
définitif de la Cour au cours de sa session ordinaire de 1927.
L’exception d’incompétence soulevée par le Gouvernement
polonais a déçu cette attente et détruit la possibilité alors
ouverte d'utiliser l’occasion de reconstruction. La demande, par
le Gouvernement polonais, d’une prolongation des délais de la
procédure cause un nouveau délai considérable pour l'arrêt
définitif. S’il fallait attendre cet arrêt, de nouvelles occasions
d’une reconstruction économique qui se sont présentées entre
temps ne sauraient également pas être utilisées.

Le Gouvernement allemand souligne que ce n’est pas seule-
ment le montant de la somme d'indemnisation qui est essentiel,
mais, au moins dans la même mesure, la date du paiement.
Vu que les occasions pour recommencer l’activité économique
ne se présentent pas tous les jours, le dommage causé par
la mainmise et l’expropriation ïllicites grandit chaque mois,
et, qui plus est, le préjudice résultant de nouveaux délais
ne pourra pas être matériellement réparé. Le but d’une entre-
prise appartenant à l’industrie, notamment chimique, . ne
consiste pas seulement à réaliser des gains pécuniaires, mais
également à participer, le moment donné, à la production
mondiale, à influencer le marché international et à augmenter
les expériences techniques et scientifiques. Si pendant les
périodes décisives pour le développement d’une branche de
l'industrie une entreprise est exclue de ce développement,
ce n’est pas seulement son économie privée, mais également
l’économie nationale qui en subit un préjudice qu'aucune
indemnisation pécuniaire, aussi élevée qu'elle soit, ne saurait
jamais réparer.

L'augmentation de la production, la réalisation de progrès
techniques ainsi que l'importance croissante des engrais chimiques
qui se sont produites pendant les dernières années sont connues.

Les chiffres suivants peuvent servir à documenter ces faits.
La consommation mondiale d’azote était

en 1913-1914, de 770.000 t, d'azote, dont 337.000 t. d'azote artificiel,

» 1920-1921, » 950.000 » » » 530.000 » » » >
» 1926-1927, » 1.300.000 » » » 900.000 » » » ;
» 1927-1928, » I.520.000 » » » 1.320.000 » » »

En ce qui concerne notamment les usines exploitées par la
Bayerische, l’usine de Piesteritz (Allemagne centrale), construite
pour une capacité de 30.000 t., fabriqua en 1922 25.000 t.
d’azote, et elle en fabrique a présent, quoique ce ne soient que
la moitié des installations qui sont utilisées, 30 à 36.000 t.

l’usine de Trostberg (Haute-Bavière) a produit en 1920 7.000 t.
d’azote, tandis qu'elle produit aujourd'hui 33.000 t. d’azote.
6 CHORZOW. —- ORDONNANCE DU 21 NOVEMBRE 1927

Pendant ces derniéres années, qui sont caractérisées par une
augmentation excessive de la production d’azote artificiel,
la Bayerische, et avec elle l’Oberschlesische, auraient eu
Voccasion de participer à laugmentation de la production
mondiale, notamment en France, en Belgique, en Italie. Étant
donné que l’exploitation de l'usine de Chorzéw leur avait été
enlevée, et qu'aucune indemnisation ne leur avait été payée du
chef de la mainmise et de l’expropriation illicites, elles ont dû
refuser les offres qui leur avaient été faites. Le préjudice qui
en résulte est irréparable. .

Or, à Vheure actuelle, il s’agit de plusieurs nouveaux projets,
dont la réalisation serait d’une importance capitale pour les sociétés
en question, et dont l’un engage également les intérêts de l’écono-
mie nationale. Le Gouvernement allemand renvoie à l'égard
desdits projets à la déclaration solennelle annexée et faite
sous la foi du serment t.

Dans ces conditions, vu que le principe de l'indemnité est
reconnu et que ce n’est que la limite supérieure de la somme
à payer par le Gouvernement polonais qui est encore douteuse,
vu que, sans paiement immédiat, le montant du dommage et
de l'indemnité grandirait considérablement, et vu que le
préjudice causé par un nouveau délai serait matériellement
irréparable, le Gouvernement allemand estime que la nécessité
d’une mesure conservatoire par laquelle la Cour indiquerait au
Gouvernement défendeur la somme à payer immédiatement
à titre provisoire et en attendant l'arrêt définitif, s'impose
pour sauvegarder les droits des Parties tant que l'affaire est
pendante.

La genèse de la disposition de l’article 41 du Statut montre
que, comme faisant objet d’une mesure conservatoire, on
n’envisageait pas seulement une omission de la part des
Parties, mais également un acte positif. La rédaction primitive
de la disposition en question, telle qu’elle provenait du Comité
des Juristes (cf. Procés-verbaux des séances du Comité, 1920,
pp. 56r et suiv., 608, 735), n’avait visé que des omissions à
indiquer pour les cas où il s’agirait d’actes effectués ou sur
le point de l’être. Mais, dans la 3m° Commission, instituée par
le Conseil de la Société des Nations lors de sa session de
Bruxelles au mois de décembre 1920, M. Lafontaine (Belgique)
avait posé la question de savoir si l’article proposé serait
également applicable aux cas où ce serait l’omission d’un acte,
et non un acte effectué ou sur le point de l’être, qui porterait
_ préjudice à l’une des Parties. La discussion sur ce problème
fut terminée par un changement de la rédaction primitive,
décidé sur la proposition de M. Ricci-Busatti, et en vertu
duquel on biffa les termes «acte déjà accompli ou sur le

 

' Non reproduite.
7 CHORZOW. — ORDONNANCE DU 2I NOVEMBRE 1927

point de l’être» pour choisir la rédaction compréhensive telle
qu’elle se trouve dans l’article 41 du Statut. On désigna le
motif du changement en soulignant que «ainsi tous les cas
possibles seraient envisagés» (cf. Société des ‘Nations, Cour
permanente de Justice internationale, Documents, pp. 103,
104). Et, dans le Rapport de la 3me Commission, M. Hagerup
dit: «La Commission a remanié légérement cet article pour le
rendre aussi effectif dans le cas d omission portant atteinte à un
dvowt que dans le cas d@actes positifs» (loc. cit., p. 172).

En ce qui concerne le montant de la somme que le Gouver-
nement allemand prie la Cour d’indiquer au Gouvernement
‘ polonais à payer immédiatement, il n’envisage qu’une sofnme
minimum et indispensable pour le moment.

Pour l'appréciation provisoire de la valeur de l’usine (biens-
fonds et installations construites sur ceux-ci), le Gouvernement
allemand joint à la présente demande l'expertise! de la Société
américaine Lybrand, Ross Bros. and Montgomery, Accountants
and Auditors, Members of the American Institute of Accountants,
à Berlin, Unter den Linden. Ladite société a son siège social
à New-Vork, et des succursales entre autres à Berlin, à
Londres, à Paris, etc. Elle a soigneusement étudié les livres de
la Bayerische et aboutit à un résultat de 65 millions de
Reichsmarks. Ce résultat, obtenu par d’autres méthodes de
calcul que celles qui sont à la base du calcul de la Requête,
est presque identique à celui de cette dernière. Le Gouverne-
ment allemand voit dans cette concordance une corroboration
importante de la justesse de ses conclusions. En tout état de
cause, il croit qu'aux fins de la présente demande le chiffre de
65 millions peut servir comme base pour le paiement provisoire
et immédiat. Si l’on laisse de côté, d’une part, les intérêts, de
6% dus jusqu'au 3 juillet 1927 (environ 17 millions de Reichs-
marks), et, d'autre part, l’amortissement, porté dans le Mémoire
au chiffre d'environ huit millions, et si l’on divise 65 millions de
moitié, on parvient à une somme de 32,5 millions de Reichs-
marks. En demandant maintenant 25 millions — c’est en
même temps la somme sur laquelle les deux Gouvernements
étaient sur le point de tomber d’accord au mois de janvier
courant —, le Gouvernement allemand est assuré que sa
demande se tient en tout cas dans le cadre de ses droits établis.

En ce qui concerne la valeur des brevets, licences, etc.,
utilisés illicitement jusqu’à présent par le Gouvernement polonais,
le représentant de ce Gouvernement avait reconnu formelle-
ment devant la Cour, dans la séance du 20 février 1926, que
le Gouvernement polonais ne nie aucunement son obligation
d'indemnisation, reconnaissance répétée dans la note du
Gouvernement polonais du 9 septembre 1926 (cf. Mémoire du

 

1 Non reproduite.
8 CHORZOW. — ORDONNANCE DU 2I NOVEMBRE 1927

Gouvernement allemand, p. 4). D’aprés le calcul donné dans
ledit Mémoire, page 20, il s'agissait jusqu’au 3 juillet 1927
d'une somme de sept millions et demi. En demandant de ce
chef à présent cinq millions, le Gouvernement allemand peut
de nouveau être sûr que cette somme rentre dans le cadre de
ses réclamations légitimes. ‘

Tl va sans dire que si, contre toute attente, la somme
finale à laquelle la Cour parviendrait dans son arrêt définitif
était inférieure à trente millions de Reichsmarks, le Gouverne-

x

ment allemand se déclare prêt à rembourser le surplus.

PLAISE A LA COUR,

en vertu de l’article 41 de son Statut, indiquer au Gouverne-
ment polonais qu’il doit payer au Gouvernement allemand à
titre provisoire la somme de trente millions de Reichsmarks
dans le délai d’un mois à dater de l’Ordonnance demandée
par la présente.

(Signé) Dr E. KAUFMANN,
Agent du Gouvernement allémand.

Berlin, le 14 octobre 1927.
